Citation Nr: 0815157	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical discectomy and fusion, with spondylosis and 
residuals, to include the issue of whether a separate rating 
is warranted for radiculopathy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to June 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the VA 
Regional Office (RO) in Winston-Salem, North Carolina, that 
granted service connection for cervical discectomy and 
fusion, with spondylosis and residuals and assigned a 20 
percent initial disability rating, effective June 28, 2003. 

The case was remanded for further development in October 
2007.

As will be discussed below, the issue of whether the veteran 
is entitled to a separate rating for radiculopathy in the 
shoulder region may be reasonably inferred from the evidence 
of record.  Accordingly, the Board construes this issue for 
purposes of this appeal as listed on the cover page.


FINDING OF FACT

The veteran's cervical spine disability has been manifested 
by moderate limitation of motion and minimal radiculopathy 
with no clinical evidence of additional limitation of 
function due to pain, fatigability, or weakness. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a cervical discectomy and fusion, with 
spondylosis and residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a (2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5290, 5292, 5293, 5295 
(2003), 5293 (2002), Diagnostic Codes 5237, 5240, 5242, 5243 
(2007).

2.  The criteria for a separate 20 percent rating for 
radiculopathy of the right shoulder region are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71, Diagnostic Code 8510 
(2007).



3.  The criteria for a separate 20 percent rating for 
radiculopathy of the left shoulder region are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71, Diagnostic Code 8510 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a March 2004 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While this 
letter was issued subsequent to the appealed rating decision, 
the veteran's case was subsequently readjudicated in an 
August 2004 statement of the case, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a January 2008 
supplemental statement of the case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Factual Background and Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  In addition, the General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3- 
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Because the veteran's claim involves the propriety of 20 
percent initial disability rating from March 18, 2003, the 
Board notes that both the prior and revised Diagnostic Codes 
applicable to the veteran's back condition will be reviewed 
in connection with his claim.

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (prior to September 26, 2003), addressing 
limitation of motion of the cervical spine, a 20 percent 
evaluation was in order for moderate limitation of motion, 
while a 30 percent evaluation was warranted for severe 
limitation of motion.

Under the revised criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, effective September 26, 2003, a 20 percent 
evaluation is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

The Board notes that the words "slight," "moderate" and 
"severe", as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The Board also 
notes that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of the Board's 
determination of an issue.  The Board evaluates all evidence 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  

38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.

The Board also notes the regulation revisions effective 
September 26, 2003, allow for a possible scheduler rating 
based upon alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome under Diagnostic Code 5243.  

Diagnostic Code 5243 provides: a 20 percent evaluation for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months; a 40 percent 
evaluation for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and  60 percent evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria and the 
revised applicable criteria.  (See the July 2003 rating 
decision and the August 2004 statement of the case).  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria. 

A Medical Evaluation Board (MEB) report dated January 2003 
noted cervical spine range of motion of 60 degrees flexion, 
40 degrees extension, and 45 degrees lateral side bending.  
The veteran reported pain with each movement.  In March 2003, 
a Physical Evaluation Board (PEB) assigned a 40 percent 
disability based on Department of Defense and VA guidelines, 
and the veteran agreed with those findings.  In a VA 
examination by QTC, conducted in April 2003, his cervical 
spine range of motion was flexion to 65 degrees, extension to 
50 degrees, left and right lateral flexion to 40 degrees, and 
bilateral rotation to 80 degrees.  The examiner noted that 
"pain, weakness, lack of endurance, fatigue or 
incoordination does not impact further on the range of 
motion."  The diagnosis was "status post C3/C4 diskectomy 
and fusion with residuals restriction in range of motion of 
cervical spine."  There was no muscle atrophy.  There was no 
compromise of the central nervous system.  Muscle strength 
was 5/5. 

In March 2004, the veteran underwent another VA examination.  
The examination showed forward flexion to 40 degrees, 
extension to 20 degrees, and lateral flexion to 20 degrees 
bilaterally, rotation to 45 degrees bilaterally.  There was 
some minor radicular tingling in the arms, but no objective 
limitation of the arms was shown.  The veteran told the 
examiner that he had constant pain.  The diagnosis was loss 
of motion of the cervical spine due to spinal fusion.  

In a December 2007 VA examination, the veteran reported to 
the examiner that he continues to be bothered by stiffness in 
his neck and shoulders, as well as pain primarily in the 
occiput and upper neck with occasional pain in the shoulders 
radiating down the spine.  The veteran also experienced 
increased sensation and itching in the shoulder region.  He 
has never had any lower extremity or bowel or bladder 
symptoms and reported that he has never received physical 
therapy for his neck condition.  He takes 200 mg of Ibuprofen 
for pain relief.

The veteran reported experiencing pain and stiffness in the 
neck after prolonged sitting.  He experienced flare-ups while 
lifting (limited to lifting no greater than 25 to 30 pounds).  
The flare-ups consisted of severe pain at a level of 8 to 
9/10 lasting seconds.  The pain occurred primarily in the 
occiput and upper cervical spine at a C4-5 level.  The pain 
occasionally traveled down the spine.  He experienced 
increased sensation or an itching sensation in his shoulders 
bilaterally and down the forearms in the distribution between 
the C5 and C6 dermatomes.  The examiner noted that the 
veteran did not have to miss work for his neck condition and 
had no incapacitating episodes in the past year.  He 
ambulated without a devise and was independent with all daily 
activities.  He can drive for about an hour and half before 
becoming symptomatic.  He has no physical problems 
ambulating.  He told the examiner that the neck pain 
primarily interferes with his ability to exercise.

On physical examination, the veteran had a well healed scar 
over his anterior neck.  The palpebral fissures were unequal.  
The left was greater than the right with no history of facial 
nerve palsy.  On inspection the spine appeared to have normal 
curvature and symmetry.  The examiner noted that there was no 
change in the Deluca factors after three repetitions.  The 
veteran had forward flexion to 45 degrees and extension to 40 
degrees.  He was able to flex to the left to 15 degrees and 
flex to the right to 20 degrees.  He was able to laterally 
rotate to 55 degrees, and right laterally rotate to 60 
degrees.  The veteran's strength was 5/5.  There was no 
pronator drift and was able to ambulate well on his heels and 
toes.  There were normal knee jerks and ankle jerks.  The 
sensation was intact throughout to light touch and pinprick.  
He had increased sensitivity to prick over his shoulders and 
forearms in a distribution between the C5 and C6 dermatomes.

The x-ray evidence revealed minimal osteophyte formation at 
C5 and C6.  The examiner noted that the loss of cervical 
lordosis may be a combination of the surgical stabilization 
and muscle spasm.  The examiner rendered a diagnosis of 
status post vertebral body fusion of C3 to C4 following 
posttraumatic C3 to C4 disc herniation.  He opined that the 
veteran's pain was primarily occipital with minimal 
radiculopathy in the shoulder region.  

Based on the foregoing, the Board concludes that the 
veteran's cervical spine disability more closely approximate 
the criteria for the current 20 percent rating under 
limitation of motion.  

There is no medical evidence that would support a higher 
initial disability evaluation in excess of 20 percent under 
limitation of motion.  The veteran's cervical spine 
disability is not characterized by severe limitation of 
motion or by ankylosis.  See 38 C.F.R. Diagnostic Codes 5286, 
5287, 5290, 5240, 5242.  Nor is there any evidence of 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months or 
intervertebral disc syndrome with pronounced persistent 
symptoms compatible with sciatic neuropathy with 
characterized pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  See 
38 C.F.R. Diagnostic Codes 5293, 5243.  Moreover, the 
evidence of record does not reveal muscle spasm on extreme 
forward bending or loss of lateral spine motion.  See 38 
C.F.R. Diagnostic Codes 5295, 5237.  

However, based on the provisions of Diagnostic Code 8510 and 
the medical evidence of record, the veteran is entitled to a 
separate 20 percent rating for mild radiculopathy for the 
right upper extremity and the left upper extremity, to be 
combined in accordance with 38 C.F.R. § 4.26 pertaining to 
bilateral factor.  38 C.F.R. Diagnostic Code 8510. 

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited cervical spine motion is the basis for the current 
rating.  Moreover, while the veteran has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, he was still able 
to accomplish the range of motion of the cervical spine, 
noted above, despite such complaints, and the VA medical 
examiners in March 2004 and December 2007 specifically found 
that there was no additional limitation of function. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

Overall, an initial rating in excess of 20 percent for 
cervical discectomy and fusion, with spondylosis and 
residuals is not warranted.  However, an initial separate 
rating of 20 percent for mild radiculopathy of each upper 
extremity is warranted.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
cervical discectomy and fusion, with spondylosis and 
residuals is denied.

Entitlement to a separate initial rating of 20 percent for 
radiculopathy of the right upper extremity is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to a separate initial rating of 20 percent for 
radiculopathy of the left upper extremity, is granted, 
subject to the provisions governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


